 
Exhibit 10.2
dickgrantinterimceoag_image1.jpg [dickgrantinterimceoag_image1.jpg]
Compass Minerals 
9900 W. 109th Street, Suite 100 
Overland Park, KS 66210
www.compassminerals.com  
913-344-9200



November 19, 2018




Richard S. Grant
9900 W. 109th Street
Overland Park, KS 66210


Re:     Interim Chief Executive Officer Agreement


Dear Dick:
On behalf of Compass Minerals International, Inc. (the “Company”), I am pleased
to offer you the position of Interim President and Chief Executive Officer of
the Company (“Interim Chief Executive Officer”) on the terms and conditions set
forth in this letter agreement (this “Agreement”). You may accept this Agreement
by signing and returning a copy of this Agreement to the Company as provided
below.
1.Term of Agreement. Your services as Interim Chief Executive Officer under this
Agreement shall commence effective as of November 19, 2018 (the “Start Date”),
and, subject to Section 6 hereof, your service as Interim Chief Executive
Officer shall continue until the earliest to occur of: (i) the appointment of a
permanent President and Chief Executive Officer of the Company, or (ii) your
resignation from this position or the termination of your service by us (the
date of the earliest to occur, the “Transition Date”).
2.    Position and Duties. During the term of this Agreement (the “Interim
Period”), you shall serve as Interim Chief Executive Officer of the Company.
Your duties and authority as Interim Chief Executive Officer shall be prescribed
by the Board and shall be commensurate with those of a president and chief
executive officer of a company of comparable size and with a similar business as
the Company. You agree that while serving as Interim Chief Executive Officer
under this Agreement you shall use best efforts and devote such business time to
the Company as reasonably necessary to manage the business of the Company. While
acting as Interim Chief Executive Officer, you will also continue to serve on
the Board of Directors of the Company (the “Board”) as the Chairman of the
Board; provided, however, that you will resign from your positions as a member
of the Audit, Compensation and Nominating/Corporate Governance Committees of the
Board, effective as of the Start Date. Following the Transition Date, you will
return serving as a non-employee director and commence service as Non-Executive
Chairman of the Board.
3.    Status. Notwithstanding any provision of this Agreement to the contrary,
during the Interim Period, you are and shall at all times be an independent
contractor and not an employee, agent, partner, or joint venturer of the
Company. You shall have no right under this Agreement, or as a result of your
consulting services to the Company, to participate in any other employee,
retirement, insurance or other benefit program of the Company, nor will the
Company make any deductions from your compensation for taxes, the payment of
which shall be solely your responsibility. You shall pay, when and as due, any
and all taxes incurred as a result of your compensation hereunder, including
estimated taxes, and if requested by the Company in connection with any audit or
other inquiry from a governmental authority or agency, provide the Company with
proof of said payments. You further agree to indemnify the Company and hold it
harmless to the extent of any obligation imposed on the Company: (i) to pay
withholding taxes or similar items; or (ii) resulting from you being determined
not to be an independent contractor.
4.    Compensation. In consideration for your services to the Company as Interim
Chief Executive Officer, you shall receive the following compensation from the
Company:


1



--------------------------------------------------------------------------------









(a)    Cash Compensation. During the Interim Period, the Company shall pay you a
retainer of $95,000 per month, which is equivalent to $1,140,000 per annum,
payable bi-monthly in arrears. You will also be awarded a bonus by the Board in
connection with your service as interim Chief Executive Officer in the amount of
$300,000 upon the appointment of a permanent President and Chief Executive
Officer.
(b)    Equity Compensation. Upon the appointment of a permanent President and
Chief Executive Officer and your assuming the role of Non-Executive Chairman of
the Board, you shall receive a grant of 7,500 deferred stock units (the “DSUs”),
subject to the terms and conditions of the Company’s 2015 Annual Incentive Plan
and an award agreement. The DSUs shall immediately vest on the grant date.
(c)    Expenses. The Company shall reimburse you for temporary housing expenses
and business expenses that are reasonable and necessary for you to perform, and
were incurred by you in the course of the performance of, your duties pursuant
to this Agreement and in accordance with the Company’s general policies,
including reasonable travel. Such expenses shall be reimbursed upon your
submission of vouchers and an expense report in such form as may be required by
the Company consistent with the Company’s policies in place from time-to-time.
(d)    Nature of Compensation. You and the Company acknowledge and agree that
the compensation payable to you under this Agreement is solely for your services
as Interim Chief Executive Officer and not for your service as a non-employee
member of the Board. During the Interim Period, you will forego any compensation
for your service as a member of the Board under the Company’s Non-Employee
Director Compensation Policy.
5.    Confidentiality. In connection with your services hereunder, you agree to
enter into the Company’s standard Confidentiality Agreement (the
“Confidentiality Agreement”).
6.    Non-Solicitation of Employees. For 2 years after the Transition Date, you
will not directly or indirectly, whether for your benefit or for the benefit of
a third party, recruit, solicit, or induce, or attempt to recruit, solicit, or
induce: (1) anyone employed by the Company to terminate employment with, or
otherwise cease a relationship with, the Company; or (2) anyone employed by the
Company at any time during the immediately preceding 12 months to provide
services of any kind to a competitor of the Company. You further agree that, in
the event any individual within the groups defined above approaches you about
providing services to a competitor of the Company, you shall reject such
approach and not hire/otherwise engage/supervise such individual.
7.    Non-Solicitation of Customers. For 2 years after the Transition Date, you
will not directly or indirectly solicit, divert, or take away, or attempt to
solicit, divert, or take away, the business or patronage of any of the clients,
customers, or accounts, or prospective clients, customers, or accounts, of the
Company.
8.    Termination. This Agreement may be terminated by you or the Company at any
time for any or no reason upon thirty (30) days’ written notice to the Company
in order to facilitate an orderly transition of your duties.
9.    Miscellaneous.
(a)    This Agreement, together with the Confidentiality Agreement, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. This Agreement is
entered into without reliance on any promise or representation,


2



--------------------------------------------------------------------------------









written or oral, other than those expressly contained herein, and this Agreement
supersedes any other such promises, warranties or representations and any other
written or oral statements concerning your rights to any compensation, equity or
benefits from the Company, its predecessors or successors in interest, other
than as set forth in the Company’s Non-Employee Director Compensation Policy.
(b)    This Agreement may not be modified or amended except in a writing signed
by both you and a duly authorized officer of the Company.
(c)    This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement.
(d)    This Agreement shall be deemed to have been entered into and shall be
construed and enforced in accordance with the laws of the State of Kansas as
applied to contracts made and to be performed entirely within Kansas.
If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to the Company.


Sincerely,
 
 
 
 
 
 
 
 
COMPASS MINERALS INTERNATIONAL, INC.
 
 
 
 
 
By:
/s/ Paul S. Williams
 
 
 
 
Paul S. Williams
 
 
 
 
Director, Chair of the Compensation Committee
 
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
 
 
 
 
 
/s/ Richard S. Grant
 
November 19, 2018
 
Richard S. Grant
 
Date
 







3

